Maulsby, J.,
delivered the opinion of the Court.
The appellant was appointed State Librarian by the Governor and Senate, in February, 1868. The appellee was appointed to the same office, by the Governor and Senate, in *396February, 1870. Governor Swann was elected under the Constitution of 1864, for a term of four years from his qualification, which took place on the second Wednesday of January, 1865. Governor Bowie was elected under the Constitution of 1867, entered upon the discharge of the duties of his office on the second Wednesday of January, 1869, and at the next succeeding regular session of the Legislature — on the 2d of February, 1870 — nominated the appellee to the Senate, which confirmed the nomination.
The appellant claims that, by virtue of his appointment, he is entitled to hold the office for four years, and has refused, on demand made, to surrender it to the appellee, who applied for a writ of mandamus, and a pro forma order was passed in the Cii’cuit Court, directing the writ to issue, from which this appeal was taken.
The question presented is, whether the right of the appellant to hold the office has terminated, or whether his term continued for four years from his appointment?
Section 3, of Article 7, of the Constitution of 1867, provides that “the State Librarian shall be appointed by the Governor, by and with the advice and consent of the Senate, and shall hold his office during the term of the Governor by whom he.shall have been appointed, and until his successor shall be appointed and qualified.” Section 1, of Article 2, provides that “ the executive power shall be vested in a Governor, whose term of office shall commence on the second Wednesday of January next ensuing his election, and continue for four years, and until his successor shall have qualified ; but the Governor chosen at the first election under this Constitution shall not enter upon the discharge of the duties of the office until the expiration of the term for which the present incumbent was elected, unless the said office shall become vacant by death, resignation, removal from the State, or other disqualification of the said incumbent.” The last clause of sec. 9, Art. 15, provides that “the term of office of the State Librarian and of the Commissioner of the Land Office shall commence from the time of their appointment.”
*397The intent and meaning of the makers of the Constitution are to be ascertained, and “ our duty is to interpret it according to its language; where that is plain and unambiguous, we are not at liberty to conjecture what may have been the possible intention of its framers, not expressed in its language.” Smith & Davis vs. Thursby, 28 Md., 260.
Under the provisions of the Constitution, Governor Swann, the then incumbent, was to continue in the discharge of the duties of the gubernatorial office until the expiration of the term for which he had been elected, unless on the occurring of some one of the contingencies named. In the discharge of those duties, he appointed, with the concurrence of the Senate, the appellant to the office in question. The language of section 3, Aa’ticle 7, declared that the appellant should hold his office during the term of the Governor by whom he had been appointed, and until his successor should be appointed and qualified.
It is clear that the gixbernatorial term fixed by' the Constitution was four years, but it is equally clear that an exception was made as to the first foxxr years after the adoption of the Constitution, in respect to the persons who were to hold the office and discharge the dxxties. It is also clear that the appointee of the Governor’, in actual discharge of the duties of the office during that period, was to hold his office from the time of his appointment during the term of the Governor by whom he had been appointed, and until the appointment and qualification of a successor.
It is a rule of construction, that effect must be given to all the words of an instrument, when it can be done. The view which we take gratifies this rule and gives effect to all the words of the Constitution touching the term of office of State Librax’ian, and there is no room for construction beyond the plain language.
To maintain the construction contended for by the learned counsel of the appellant, it would be necessary to deny effect to the woi’ds, “ by whom he shall have been appointed.”
*398(Decided 8th April, 1870.)
In the position-of the counsel of the appellant, that Governor Swann, during his incumbency, was filling part of the term assigned by the Constitution to Governor Bowie, and that his appointment o'f the appellant was for the term of Governor Bowie, we cannot concur.
The language of section 1, Article 2, is direct, that “ the Governor chosen at the first election under this Constitution, shall not enter upon the discharge of the duties of the office until the expiration of the term for which the present incumbent was elected.'” The powers to be exercised by Governor Swann are not left to mere implication. It is expressly provided, by sec. 3, Art. 15, that he should continue to hold, exercise and discharge the duties of his office until he should be superseded, under the provisions of the Constitution, and until his successor should be duly qualified.
One of the duties of the gubernatorial office is to nominate, and, with the advice, and consent of the Senate, appoint a State Librarian. That duty was imposed on Governor Swann during his incumbency, and, by express terms, denied to Governor Bowie until the expiration of Governor Swann’s term. A like duty was imposed on Governor Bowie when he had, by authority of that section, entered upon the discharge of the duties of the office, and the Senate had concurred at a regular session of the Legislature. In both cases, the appointee holds his office during the term of the Governor by whom appointed.
We are of opinion that the right of the appellant to hold the office of State Librarian ceased on the expiration of the term of the Governor by -whom he had been appointed, and on the appointment and qualification of the appellee, and that the appellee was entitled to the office at the time of the application for the mandamus in this case. The order of the Circuit Court is affirmed.

Order affirmed.